Citation Nr: 0006989	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-10 972	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to the assignment of a temporary total rating 
for a service-connected right ankle disability under 
38 C.F.R. § 4.30, for the period of December 1, 1997, to 
February 4, 1998, and for the period beginning April 1, 1998. 

2.  Entitlement to an evaluation in excess of 20 percent 
disabling for the post-operative residuals of right ankle 
fusion, for the period of December 1, 1997, to February 4, 
1998, and for the period beginning April 1, 1998.  

REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board

WITNESS AT HEARING ON APPEAL

Appellant and Wife

ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1970 to July 
1972.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which entitlement to a temporary 
total rating was granted for the veteran's service-connected 
right ankle disability, under 38 C.F.R. § 4.30, for the 
period of May 19, 1997, to August 31, 1997.  Pursuant to an 
October 1997 rating decision, the temporary total rating 
assigned under 38 C.F.R. § 4.30 was extended until November 
30, 1997.  

This claim also comes before the Board from a September 1997 
decision of the Jackson RO, in which an evaluation in excess 
of 20 percent disabling was granted for the post-operative 
residuals of right ankle fusion, for the period beginning 
December 1, 1997.  The veteran has indicated his continued 
disagreement with the assigned evaluation.  

Pursuant to an October 1999 rating decision, a temporary 
total (100 percent) evaluation was granted for the service-
connected right ankle disability under 38 C.F.R. § 4.30, for 
the period of February 5, 1998 to March 31, 1998.  

In October 1999, service connection was also granted for 
venous insufficiency in the right lower leg, claimed as 
secondary to the service connected right ankle disability, 
with assignment of a 10 percent evaluation.  This grant of 
service connection constituted a complete grant of the 
benefits sought on appeal, and the record does not currently 
include a notice of disagreement with regard to the October 
1999 rating decision or the assigned evaluation for venous 
insufficiency.  Therefore, the Board does not have 
jurisdiction of a claim for an evaluation in excess of 10 
percent disabling for venous insufficiency.  

In VA Form 9, Appeal to the Board, of July 1998 the veteran 
claimed entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  However, this has not yet been adjudicated 
and, thus, is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The evidence shows that as of December 1997, the veteran 
was only partial weight-bearing on the right ankle, the 
incision from his May 1997 right ankle fusion was 
incompletely healed, and his physicians indicated that that 
he would be unable to work during the remainder of his post-
operative recovery period, or until after a February 1998 
operation to remove the retained hardware in his right ankle.  

2.  On April 3, 1998, the veteran reported that he was 80 to 
100 percent weightbearing on the right ankle, and objective 
examination revealed a well-healed scar over the medial 
malleolus with no evidence of tenderness to palpation in the 
right foot.  On VA examination in June 1998, solid fusion was 
shown in the right ankle and he had good subtalar motion.  

3.  The post-operative residuals of right ankle fusion are 
currently manifested by subjective complaints of pain with 
weightbearing and swelling in the right ankle, as well as 
objective evidence that the right ankle is fixed in a 
position of 5 degrees of plantar flexion, with 10 degrees of 
eversion and inversion and good subtalar motion.  


CONCLUSIONS OF LAW

1.  A temporary total evaluation based on need for 
convalescence for the service-connected right ankle 
disability is warranted for the period of December 1, 1997, 
to February 4, 1998.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 4.30 (1999).  

2.  A temporary total evaluation based on need for 
convalescence for the service-connected right ankle 
disability is not warranted for the period beginning April 1, 
1998.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 4.30 (1999).  

3.  The schedular criteria for an evaluation in excess of 20 
percent disabling have not been met for post-operative 
residuals of right ankle fusion.  38 U.S.C.A. §§ 1155, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 
4.10, 4.40, 4.45, 4.71, Diagnostic Code 5270 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because claims for increased evaluations are generally 
considered to be well grounded where the veteran asserts that 
a higher rating is justified due to an increase in the 
severity of the service-connected disability, the Board finds 
that the veteran's claims are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) 
that is, the claims are plausible.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 
2 Vet.App. 629, 632 (1992).  As the record does not indicate 
the need to obtain any additional pertinent records, it is 
found that all relevant facts have been properly developed, 
and that the duty to assist the veteran has been satisfied.  

Background

Service medical records show that in October 1971, the 
veteran underwent bone grafting and compression wiring for 
nonunion of the medial malleolus, right ankle.  A final 
diagnosis of nonunion medial malleolus right ankle, 2 years 
post-ankle fracture, is shown.  It was noted that he had 
sustained a bi-malleolar fracture in the right ankle 2 years 
before in an automobile accident.  

Pursuant to a March 1993 rating decision, service connection 
was granted for status post fracture, right ankle, with 
traumatic arthritis and assigned a 10 percent disability 
rating.  

On May 19, 1997, the veteran underwent an arthroscopic right 
tibia/talar fusion, as treatment for degenerative arthritis 
in the right ankle joint, and at VA hospitalization discharge 
on May 21st, he was to be non-weight-bearing on the right 
lower extremity.  

Pursuant to an August 1997 rating decision, a temporary total 
(100 percent) rating was granted for the service-connected 
right ankle disability under 38 C.F.R. § 4.30, on the basis 
of surgical treatment for a service-connected disability 
which necessitated convalescence, for the period of May 19, 
1997, to August 31, 1997.  Pursuant to a September 1997 
rating decision, a 20 percent evaluation was assigned for the 
right ankle disability, effective September 1, 1997.  
Pursuant to an October 1997 rating decision, the assignment 
of a temporary total rating was extended to November 30, 
1997.  

VA hospital records show that on February 5, 1998, the 
veteran underwent an operative procedure for removal of the 
retained hardware in his right ankle.  He was to remain non-
weightbearing on the right lower extremity for approximately 
two weeks, at which time he was to be followed-up for suture 
removal.  

In an October 1999 rating decision, entitlement to a 
temporary total evaluation was granted under 38 C.F.R. § 4.30 
for the period of February 4, 1998, to March 31, 1998.  


I.  Temporary Total Evaluations under 38 C.F.R. § 4.30

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a) 
(1), (2) or (3) of this section effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  The 
termination of these total ratings will not be subject to 
Sec. 3.105(e) of this chapter.  Such total rating will be 
followed by appropriate schedular evaluations.  When the 
evidence is inadequate to assign a schedular evaluation, a 
physical examination will be scheduled and considered prior 
to the termination of a total rating under this section. 
(a) Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in: 
(1) Surgery necessitating at least one month of 
convalescence (Effective as to outpatient surgery March 
1, 1989.) 
(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major 
joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular 
weight-bearing prohibited).  (Effective as to outpatient 
surgery March 1, 1989.) 
(3) Immobilization by cast, without surgery, of one 
major joint or more. (Effective as to outpatient 
treatment March 10, 1976.)
A reduction in the total rating will not be subject to Sec. 
3.105(e) of this chapter.  The total rating will be followed 
by an open rating reflecting the appropriate schedular 
evaluation; where the evidence is inadequate to assign the 
schedular evaluation, a physical examination will be 
scheduled prior to the end of the total rating period. 
(b) A total rating under this section will require full 
justification on the rating sheet and may be extended as 
follows: 
(1) Extensions of 1, 2 or 3 months beyond the initial 3 
months may be made under paragraph (a) (1), (2) or (3) 
of this section. 
(2) Extensions of 1 or more months up to 6 months beyond 
the initial 6 months period may be made under paragraph 
(a) (2) or (3) of this section upon approval of the 
Adjudication Officer. 

Thus, the regulations allow for the assignment of total 
ratings for a total of one-year following the date of 
qualifying surgical treatment for a service-connected 
disability.  

A.  Temporary total rating for the period of December 1, 
1997, to February 4, 1998

The veteran contends that he is entitled to an extension of 
the assigned temporary total rating for his right ankle 
disability beyond November 30, 1997, based on his continued 
need for convalescence and the fact that he was unable to 
work during the period in question as a result of his right 
ankle.  

Having reviewed the record, the Board has concluded that a 
grant of a temporary total evaluation is warranted for the 
service-connected right ankle disability, for the period of 
December 1, 1997, to February 4, 1998.  When seen for a VA 
orthopedic follow-up on December 5, 1997, it was noted that 
he had been partial weight bearing for several months now.  
Physical examination revealed slight pain to palpation in the 
medial malleolus area and over the tendon to the great toe.  
A moderate amount of edema was noted and the incision was 
healing nicely.  A December 1997 medical statement indicates 
that the veteran was status post right ankle fusion with 
continued pain, and it was planned that he would undergo 
removal of hardware on February 5, 1998.  It was also noted 
that the veteran would need to be off work until the post-
operative healing phase was complete.  On February 4, 1998, a 
VA physician noted that the veteran was scheduled for removal 
of the retained metal in his fused ankle on February 5, 1998, 
and that he would unable to return to work for 6-8 weeks.    

Thus, the record shows that in December 1997, the veteran was 
only able to bear partial weight on the right ankle, the 
incision from the May 1997 ankle fusion was "healing 
nicely" (or in other words, was not yet completely healed); 
and he was prohibited from working until completion of the 
post-operative healing phase.  In addition, the veteran's VA 
physicians indicated that the recovery phase would not be 
complete until some point after February 5, 1998, the date on 
which he was scheduled to undergo hardware removal.  

In the Board's view, the evidence suggests that as of 
December 1997, the service-connected right ankle disability 
was manifested by severe post-operative residuals of the May 
1997 surgery, including surgical wounds that were 
incompletely healed and prohibition of regular weightbearing.  
Therefore, the criteria for a temporary total evaluation, as 
provided for in 38 C.F.R. § 4.30(a)(2), were met as of 
December 1, 1997, and until at least February 4, 1998, as the 
veteran had been told that he could not return to work until 
the recovery phase was complete, at some point after the 
February 5, 1998 operation for removal of retained hardware 
in the right ankle.  For these reasons, the Board finds that 
the preponderance of the available evidence weighs in favor 
of the veteran's claim, and accordingly, a temporary total 
rating is granted for the service-connected right ankle 
disability under 38 C.F.R. § 4.30, for the period of December 
1, 1997, to February 4, 1998.  

B.  Temporary total rating for the period beginning April 1, 
1998

As indicated the February 4, 1998 clinical note states that 
following removal of the retained metal in his fused ankle on 
February 5, 1998 the veteran would unable to return to work 
for 6-8 weeks.  For this reason, he was given a temporary 
total disability rating based on need for convalescence (38 
C.F.R. § 4.30) from February 5, 1998 until March 31, 1998 (a 
period covering the six to eight weeks mentioned in the 
February 4, 1998 note).  

Although not specifically claimed by the veteran, the Board 
has considered the propriety of the assignment of a temporary 
total rating for the right ankle disability for the period 
beginning April 1, 1998, as a total rating has been assigned 
for the period of February 5, 1998 to March 31, 1998, 
pursuant to an October 1999 rating decision.  The Board has 
undertaken this review in light of the veteran's contentions 
regarding the nature and duration of his functional 
limitation following the May 1997 right ankle fusion.  

Having reviewed the record, the Board has concluded that the 
preponderance of the available evidence weighs against a 
finding that a temporary total rating is warranted for the 
service-connected right ankle disability under 38 C.F.R. 
§ 4.30, for the period beginning April 1, 1998.  A VA medical 
record, dated April 3, 1998, shows that when seen for 
evaluation of peripheral vascular problems, the veteran 
presented with complaints of pain and swelling in the right 
ankle exacerbated by a new foot brace.  He reported 80-100 
percent weightbearing.  Physical examination revealed a well-
healed scar on the medial malleolus of the right foot and no 
tenderness to palpation of that foot.  Another April 3, 1998 
medical record indicates that he had been told to limit 
activity for 6-8 weeks post screw removal, which would limit 
weight-bearing as well as working.  A VA physician further 
noted that the veteran was unable to work and had been unable 
to work since December 1997.  On VA examination in June 1998, 
he complained of pain in the right ankle with weight bearing 
and it was noted that he wore a brace except when getting 
around his house.  An impression of status post fusion, right 
ankle, was given, and the examiner commented that the veteran 
had a solid fusion of the ankle with good subtalar motion.  
The examiner could see no reason for significant pain at this 
time.  

In the Board's view, the evidence does not demonstrate the 
manifestation of incompletely healed surgical scars or the 
need for crutches or other weight-bearing assistance in April 
1998.  In April 1998, he veteran's physician indicated that 
he was still limited in weightbearing as well as working, 
however, the veteran reported that he had 80 to 100 percent 
weightbearing, and the right ankle surgical scar was found to 
be well-healed.  The April 1998 notation of limitation of 
activity for six to eight weeks was a recordation of a 
history of medical instructions given the veteran in early 
February 1998.  Thus, the six to eight weeks covers the 
period of February and March 1998, during which the veteran 
was in receipt of a temporary total rating based on 
convalescence under 38 C.F.R. § 4.30.  The April 3, 1998 
notation was not an instruction or opinion that an additional 
six to eight weeks of convalescence was needed.  

In addition, in June 1998 it was noted that he had a solid 
fusion in the ankle, with good subtalar motion.  Thus, the 
evidence does not demonstrate that as of April 1998 the 
veteran was still experiencing severe post-operative 
residuals associated with the May 1997 ankle fusion; nor does 
the evidence reflect that he continued to require 
convalescence at that time.  As such, the requirements for 
the assignment of a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.30 are not shown to have been met 
for the veteran's service-connected right ankle disability 
for the period beginning April 1, 1998.  

II.  Entitlement to an evaluation in excess of 20 percent 
disabling for a right ankle disability, for the period of 
December 1, 1997 to February 4, 1998, and for the period 
beginning April 1, 1998

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1999) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (1999).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1998).  See also DeLuca v. 
Brown, 8 Vet.App. 202 (1995).   

The veteran's service-connected right ankle disability, post-
operative residuals of a right ankle fusion (formerly status 
post fracture right ankle with traumatic arthritis) is 
evaluated under Diagnostic Code 5270, which pertains to 
ankylosis of the ankle.  Ankylosis of the ankle may be 
assigned a 20 percent evaluation if the ankle is fixed in 
plantar flexion at an angle of less than 30 degrees.  A 30 
percent evaluation requires that the ankle be fixed in 
plantar flexion at an angle between 30 degrees and 40 degrees 
or in dorsiflexion at an angle between 0 degrees and 10 
degrees.  A 40 percent evaluation requires that the ankle be 
fixed in plantar flexion at an angle of more than 40 degrees; 
or in dorsiflexion at an angle of more than 10 degrees; or 
with abduction, adduction, inversion, or eversion deformity. 
38 C.F.R. Part 4, Diagnostic Code 5270 (1998). 

A.  Increased evaluation for the period of December 1, 1997, 
to February 4, 1998

Having granted entitlement to a temporary total rating for 
the service-connected right ankle disability for the period 
of December 1, 1997, to February 4, 1998, the Board's 
consideration of the propriety of assigning an evaluation in 
excess of 20 percent for that disability for the noted period 
has been rendered moot.  

Period beginning April 1, 1998

Having considered the medical evidence which is indicative of 
the severity of the veteran's right ankle disability for the 
period in question, the Board has concluded that the 
preponderance of the available evidence weighs against a 
finding that an evaluation in excess of 20 percent disabling 
is warranted for the post-operative residuals of right ankle 
fusion.  Specifically, a higher evaluation requires evidence 
that plantar flexion is fixed at an angle of 30 degrees or 
more or that dorsiflexion is fixed at an angle of zero to 10 
degrees (30 percent disabling) or more than 10 degrees (40 
percent disabling).  

On VA examination in June 1998, he ambulated with a stiff 
right ankle gait and his foot was found to be fused in 
neutral position, with 10 degrees of plantar flexion, 10 
degrees of inversion and 10 degrees of eversion in the 
subtalar joint.  It was noted that he wore a brace except 
when getting around his house.  While the right ankle was 
slightly larger than the left, there was solid fusion of the 
ankle with good subtalar motion, and there was no reason for 
significant pain.  The absence of his posterior pedalis pulse 
found on that examination is encompassed in the rating 
assigned for his service-connected venous insufficiency of 
the right lower leg.  

When seen by a private physician in August 1998, the veteran 
complained of swelling around the ankle and discomfort and 
pain with ambulation and while subtalar and mid-foot motion 
were present, there was no palpable ankle motion (due to the 
fusion).  It was suspected that he had post-operative changes 
in the right ankle, thought to be the result of minor 
disruption of drainage from the ankle.  On VA examination in 
August 1998, he ambulated with a right stiff ankle gait and 
the ankle was fixed in approximately 5 degrees of plantar 
flexion.  He had some motion in the subtalar and mid-tarsal 
joints, and he had about 10 degrees of inversion and 10 
degrees of eversion in the subtalar joint. There was no 
significant swelling in the ankle and no effusion.  
Impressions included status post surgical fusion, right 
ankle, and osteoarthritis of the right talonavicular joint.

Thus, the available evidence shows that at the time of the 
most recent VA examination, the veteran's right ankle was 
fixed at 5 degrees of plantar flexion, while this is 
different from the fixation in a neutral position found on VA 
examination in June 1998, it is still far short of ankylosis 
at 30 degrees of plantar flexion needed for the next higher 
schedular rating of 30 percent.  

As there is no evidence of ankylosis in plantar flexion of 30 
degrees or more or that the ankle is fixed in a dorsiflexed 
position, the schedular requirements for an evaluation in 
excess of 20 percent have not been met under Diagnostic Code 
5270.  The Board also notes that a 20 percent evaluation is 
the maximum allowable evaluation for limitation of motion of 
the ankle under Diagnostic Code 5271; and none of the 
additional diagnostic codes pertaining to ankle disabilities 
provide for evaluations in excess of 20 percent disabling.  
For these reasons, the Board finds that the diagnostic 
criteria do not contemplate an evaluation in excess of 20 
percent disabling for the veteran's right ankle disability as 
it is currently manifested.  

The Board has also considered the propriety of assigning a 
higher evaluation on the basis of either actual limitation of 
motion or the functional equivalent of limitation of motion 
due to weakened movement, excess fatigability, 
incoordination, and pain on movement. See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  At his personal hearing in May 1999, 
the veteran complained of pain in the right ankle on weight-
bearing and use, difficulty going up and down stairs, and 
swelling and tenderness in the ankle joint, and his wife 
indicated that he is unable to walk, run, or do the things 
that a person is normally able to do.  In addition, an August 
1998 vocational rehabilitation report shows that the veteran 
had reported a great deal of pain in the right ankle on a 
regular basis, that he can't stand for long periods, and that 
he is unable to stoop, crawl, climb, or perform movements 
that required any of the flexion in the right ankle.  It was 
concluded that the veteran had definite functional 
limitations caused by the ankle fusion with limitation of 
motion, and these conditions materially contributed to the 
impairment of employability.  

However, the Board finds that the evidence does not show that 
the degree of functional loss associated with the veteran's 
right ankle disability is of such severity as to warrant the 
assignment of an evaluation over and above the current 20 
percent rating.  In addition, the Board notes that the 
assignment of a separate evaluation for limitation of motion 
in the right ankle is prohibited by the anti-pyramiding 
provisions of 38 C.F.R. § 4.14 (1999).  

In reaching its decision, the Board considered the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder. See Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  At hearing, the veteran testified that his ankle 
disability interferes with his employment and that following 
the operation on his right ankle, he was unable to return to 
his prior employment as a cabinetmaker.  However, the veteran 
has also testified that he is currently employed in a 
vocational rehabilitation placement where he is able to sit 
down, and he is attending classes.  Thus, the evidence does 
not suggest that since the veteran's ankle disability is 
currently productive of marked interference with employment 
(beyond that contemplated by the assigned evaluation) or the 
need for frequent periods of hospitalization.  In the absence 
of such factors, the criteria for submission for assignment 
of an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996).


ORDER

A temporary total rating is granted for the veteran's 
service-connected right ankle disability under 38 C.F.R. 
§ 4.30, for the period of December 1, 1997, to February 4, 
1998.  

A temporary total rating is denied for the veteran's right 
ankle disability under 38 C.F.R. § 4.30, for the period 
beginning April 1, 1998.  

An evaluation in excess of 20 percent disabling is denied for 
the post-operative residuals of right ankle fusion, for the 
period beginning April 1, 1998.  



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals



 

